     4:20-cv-00162-TLW      Date Filed 02/11/21    Entry Number 33       Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           FLORENCE DIVISION

Damien T. Robinson,                            Case No. 4:20-00162-TLW

             PETITIONER

       v.
                                                               Order
Acting Warden Hutchinson,

             RESPONDENT.




      The Petitioner Damien T. Robinson, proceeding pro se, filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. ECF No. 1. The matter now

comes before the Court for review of the Report and Recommendation (Report) filed

by the magistrate judge to whom this case was assigned. ECF No. 24. In the Report,

the magistrate judge recommends that Respondent’s motion for summary judgment

be granted and the petition be dismissed. Petitioner filed objections to the Report.

ECF No. 30. This matter is now ripe for decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.


                                           1
     4:20-cv-00162-TLW      Date Filed 02/11/21    Entry Number 33     Page 2 of 4




Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted). In light of the standard set forth in Wallace, the Court has

reviewed, de novo, the Report and the objections.

      The Petitioner is currently incarcerated at the Federal Correctional Institution

Edgefield (FCI Edgefield) in Edgefield, South Carolina. Petitioner is challenging a

disciplinary hearing which resulted in a loss of forty-one good days jail credit and 27

earned days (68 total days). ECF 1-1 at 2. In his petition, Petitioner asserted three

grounds for relief: (1) his incident report was flawed and distorted the actual events,

(2) the testing used was faulty, and (3) his due process rights were violated when the

disciplinary hearing officer failed to provide Petitioner a written copy of the officer’s

findings. ECF No. 1 at 6-7. However, Petitioner has now narrowed his argument to

ground three regarding the DHO’s written report, “[p]etitioner narrows his argument

down to Ground Three in the interest of expediency and justice…” ECF No. 21 at 4.

      In sum, Petitioner alleges that his due process rights were violated when he

did not timely receive a written copy of the DHO’s decision because the lack of

documentation prevented him from filing a proper appeal. Ground three of his

petition specifically states that the “disciplinary hearing officer thwarted my

attempts to appeal his incorrect decision by not providing me with a written copy of

his finding as demanded by due process.” ECF No. 1 at 7. As outlined in detail in the

Report, and based on the caselaw cited therein, an untimely delivery of a DHO’s

report does not equate to a violation of due process. ECF No. 24 at 7-11 (quoting

Shahan v. Ormond, No. 3:18-cv-200-HEH, 2018 WL 6681210, at *8 (E.D. Va. Dec. 19,



                                           2
     4:20-cv-00162-TLW      Date Filed 02/11/21   Entry Number 33   Page 3 of 4




2018), aff’d, 778 F. App’x 217 (4th Cir. 2019), “[i]t is not the mere fact of the

government’s delay that violates due process, but rather the prejudice resulting from

such delay. In the context of an inmate’s delayed receipt of the DHO’s report, courts

have held that inmates do not suffer any prejudice when they receive the DHO’s

report months after the hearing, and that such a multi-month delay does not

constitute a due process violation.”).

      As outlined in the Report and Recommendation, the delayed delivery of the

DHO’s Report has not prejudiced Petitioner or prevented him from filing a proper

appeal because the deadline to file an appeal was within 20 days after receiving the

DHO’s Report. Petitioner received a copy of the DHO’s final Report on March 19,

2020, which advised him that he had the “right to appeal this action within 20

calendar days under the Administrative Remedy Procedure.” ECF No. 17-1 at 16. The

Court sees no evidence that Petitioner has attempted to file an appeal through the

Administrative Remedy Procedure since his receipt of the DHO’s Report in March

2020. After he received the DHO’s Report, he chose not to file an appeal and instead,

decided to proceed with this § 2241 petition. 1 Petitioner’s choice not to pursue an

appeal after he received the DHO’s Report does not establish a due process violation

because his lack of an appeal was due to his own inaction, rather than any action

taken by the BOP. See Shahan v. Ormond, No. 3:18-cv-200-HEH, 2018 WL 6681210,

at *7-8 (E.D. Va. Dec. 19, 2018). The Court finds the Report’s citation to Shahan




1 Petitioner filed this § 2241 petition on January 16, 2020, ECF No. 1, and received
the DHO Report two months later on March 19, 2020, ECF No. 17-1 at 16.
                                          3
     4:20-cv-00162-TLW     Date Filed 02/11/21    Entry Number 33    Page 4 of 4




persuasive and applicable as the facts and legal issues involved in Petitioner’s case

mirror the facts and issues in Shahan.

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report, ECF No. 24, is

ACCEPTED, Petitioner’s objections, ECF No. 30, are OVERRULED, and

Respondent’s motion for summary judgment, ECF No. 17, is GRANTED. This action

is hereby DISMISSED.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

February 11, 2021
Columbia, South Carolina




                                           4
